 


109 HR 3348 IH: Anti-Large Capacity Ammunition Feeding Device Act of 2005
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3348 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mrs. McCarthy introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To reinstate the prohibition on the possession or transfer of large capacity ammunition feeding devices, and to strengthen that prohibition. 
 
 
1.Short titleThis Act may be cited as the Anti-Large Capacity Ammunition Feeding Device Act of 2005.  
2.Reinstatement of repealed criminal provisions relating to large capacity ammunition feeding devices 
(a)Reinstatement of provisions wholly repealedSections 921(a)(31) and 922(w), and the last sentence of section 923(i) of title 18, United States Code, as in effect just before the repeal made by section 110105(2) of the Violent Crime Control and Law Enforcement Act of 1994, are hereby enacted into law. 
(b)Reinstatement of provision partially repealedSection 924(a)(1) of title 18, United States Code, is amended by striking subparagraph (B) and inserting the following: 
 
(B)knowingly violates subsection (a)(4), (f), (k), (r), or (w) of section 922;.  
3.Strengthening the ban on the possession or transfer of a large capacity ammunition feeding device 
(a)Ban on transfer of semiautomatic assault weapon with large capacity ammunition feeding device 
(1)In generalSection 922 of title 18, United States Code, is amended by inserting after subsection (y) the following: 
 
(z)It shall be unlawful for any person to transfer a semiautomatic assault weapon with a large capacity ammunition feeding device.. 
(2)Definition of semiautomatic assault weaponSection 921(a)(30) and Appendix A of section 922 of title 18, United States Code, as in effect just before the repeal made by section 110105(2) of the Violent Crime Control and Law Enforcement Act of 1994, are hereby enacted into law. 
(3)PenaltiesSection 924(a) of such title is amended by adding at the end the following: 
 
(8)Whoever knowingly violates section 922(z) shall be fined under this title, imprisoned not more than 10 years, or both.. 
(b)Certification requirement 
(1)In generalSection 922(w) of such title, as added by section 2(a) of this Act, is amended— 
(A)in paragraph (3)— 
(i)by adding or at the end of subparagraph (B); and 
(ii)by striking subparagraph (C) and redesignating subparagraph (D) as subparagraph (C); and 
(B)by striking paragraph (4) and inserting the following: 
 
(4)It shall be unlawful for a licensed manufacturer, licensed importer, or licensed dealer who transfers a large capacity ammunition feeding device that was manufactured on or before the date of the enactment of this subsection, to fail to certify to the Attorney General before the end of the 60-day period that begins with the date of the transfer, in accordance with regulations prescribed by the Attorney General, that the device was manufactured on or before the date of the enactment of this subsection.. 
(2)PenaltiesSection 924(a) of such title, as amended by subsection (a)(3) of this section, is amended by adding at the end the following: 
 
(9)Whoever knowingly violates section 922(w)(4) shall be fined under this title, imprisoned not more than 5 years, or both.. 
 
